Citation Nr: 1445399	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for Department of Veterans Affairs (VA) death benefit purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  He died in October 2010.  The appellant seeks recognition as his surviving spouse for VA death benefit purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the VA Regional Office (RO) in St. Paul, Minnesota that found that the appellant did not have a valid marriage with the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board's careful review of the claims-file, it has come to the Board's attention that significant evidence cited in documented AOJ consideration of this matter is not actually available for review in the physical claims-file or the electronic claims-files (in Virtual VA and the Veterans Benefits Management System) in this appeal.  A remand is necessary because of indications that pertinent evidence in the custody of VA (evidence which appears to have been actually considered in the AOJ adjudication) is not actually available for the Board's review; appropriately informed final appellate review may not proceed under these circumstances where the Board would have to rely upon the AOJ's summary of pertinent evidence rather than review the evidence directly and make its own findings.  These VA documents are constructively of record, are pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In brief, the Board notes that this appeal requires consideration of whether the appellant and the Veteran may be considered to have been a married couple under pertinent legal criteria; essential determinations to resolve this appeal include the matter of determining whether the Veteran and the appellant (1) agreed to be married, (2) lived together, and (3) represented to others that they were married.

Most significantly, the Board notes that a September 2011 "Deferred Rating Decision Memorandum" prepared at the AOJ states: "the veteran's VA medical records from the Houston Texas VAMC October 9, 2010, show his emergency contact was his girlfriend [the appellant's first name].  October 21, 2010 she is listed as his longtime girlfriend."  Furthermore, the AOJ memorandum states: "Multiple records from October 9, 2010 until his death list her as his girlfriend."  This memorandum clearly indicates (1) the existence of October 2010 VA medical records concerning the Veteran's final medical treatment immediately prior to his death, (2) that these records contain "multiple" references to the Veteran's characterization of his relationship with the appellant, and (3) that these records were reviewed and considered pertinent evidence in this appeal by the AOJ.  However, the Board is unable to find the described set of VA medical records from October 2010 amongst the documents available to the Board's review at this time.  Fully informed appellate review requires that the Board be able to review these records and make its own accounting of the Veteran's pertinent description of his relationship with the appellant.

The Board has searched for the referenced records in the available claims-file contents; the Board notes that it appears that the last set of the Veteran's VA medical records updated in the claims-file were printed in July 2008.  The Board has also considered whether this appeal may be appropriately resolved by the evidence currently available for review.  The available evidentiary record contains both evidence that tends to weigh in support of the appellant's contentions (including multiple third party witness statements) and contrary evidence that tends to weigh against the appellant's claim.  The Board finds that outstanding documentation that is known to include indications of the Veteran's own description of his relationship with the appellant near the time of his death is pertinent to the matter in controversy, including with regard to determining whether the Veteran and the appellant believed that they were married and held themselves out as a married couple in the community.  Although the AOJ's description of the evidence indicates the contents may not be supportive of the claim, the Board must review the actual evidence and identify for itself all the contained information which may be important to this matter.  The appellant is entitled to have the Board's final appellate review proceed with actual direct review and consideration of all of the pertinent evidence; such appellate review clearly cannot be accomplished by merely relying upon the AOJ's own description and interpretation of such evidence.  The Board regrets the delay to the final resolution of this appeal, but a remand is necessary to obtain the complete pertinent evidentiary record and to make this record available for the Board's final appellate review of the matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain for the record copies of all of the Veteran's October 2010 VA medical records described in the September 2011 "Deferred Rating Decision" memorandum.  These records must be made available for review in the claims-file.  Additionally, any other of the Veteran's VA records (those not already associated with the claims file) documenting his characterization of his marital status or his relationship to the appellant should be obtained.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

